Citation Nr: 0010039	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  94-04346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend






INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 1993 RO decision which granted 
service connection and a 10 percent rating for PTSD, 
effective from November 21, 1990 (the date of receipt of the 
claim for service connection).  The veteran appealed for a 
higher rating for PTSD, and a series of RO decisions during 
the pendency of the appeal collectively resulted in the 
assignment of a 70 percent rating for PTSD effective from 
November 21, 1990, and also a total disability rating based 
on individual unemployability (TDIU rating) effective from 
August 8, 1993 (the RO has also held that the TDIU rating is 
permanent in nature).


FINDINGS OF FACT

1.  The RO has assigned a 70 percent rating for the veteran's 
service-connected PTSD effective from November 21, 1990, when 
the claim for service connection was received, and the RO has 
also assigned a TDIU rating effective since August 8, 1990.  
PTSD is the veteran's only compensable service-connected 
disability.

2.  During the period from November 21, 1990 to August 7, 
1993, the veteran's PTSD resulted in no more than severe 
social and industrial impairment.

3.  During the period from August 8, 1993 to the present, the 
veteran's PTSD has resulted in demonstrable inability to 
obtain or retain employment.  


CONCLUSIONS OF LAW

1.  During the period from November 21, 1990 to August 7, 
1993, the veteran's PTSD was no more than 70 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

2. During the period from August 8, 1993 to the present, the 
veteran's PTSD meets the criteria for a 100 percent schedular 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning plausible, and the file shows there is no 
further VA duty to him with his claim.  38 U.S.C.A. 
§ 5107(a).

As noted, the veteran appealed the rating initially assigned 
for PTSD when service connection was granted, effective from 
the date of claim.  A series of RO decisions collectively 
resulted in the assignment of a 70 percent rating for PTSD 
effective from November 21, 1990 (when the claim for service 
connection was received), and also a TDIU rating effective 
since August 8, 1993 (the RO has also held that the TDIU 
rating is permanent in nature).  Since this is an initial 
rating case, the Board has considered "staged ratings" for 
distinct periods of time.  Fenderson v. West, 12 Vet.App. 119 
(1999).  Given the facts in this case, there are two distinct 
periods of time for rating purposes: November 21, 1990 to 
August 7, 1993; and August 8, 1993 to the present.  The Board 
will discuss each period separately.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes indentify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Board notes that the criteria for rating psychiatric 
conditions were changed effective in November 1996, during 
the pendency of the appeal.  The old criteria for rating PTSD 
are found in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The new criteria for rating PTSD are found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  The Board is applying 
the old criteria in the present case because such are more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  Moreover, the new criteria for rating PTSD were 
not effective until after most of the relevant period of time 
in this case.  See VAOPGCPREC 3-2000.

Under the old criteria for rating PTSD, a 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severly 
impaired, and when psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought and behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).  The foregoing criteria 
include three independent bases for a 100 percent rating.  
Johnson v. Brown, 7 Vet.App. 95 (1994). 

As to the rating period from November 21, 1990 to August 7, 
1993, the file shows the veteran had fairly steady employment 
as a machinist.  See, e.g., April 1995 Social Security 
Administration (SSA) decision that awarded disability 
benefits based on multiple ailments (one of which was PTSD) 
and noted the veteran last performed gainful activity on 
August 7, 1993; employment history on the veteran's October 
1997 TDIU claim; and February 1998 report from his last 
employer noting he last worked on August 7, 1993.  During 
this period of time, the veteran alleged social problems, yet 
he had a girlfriend, had social contacts with friends (as 
noted in outpatient records), went to work, and was not 
totally socially isolated.  He received periodic outpatient 
treatment for PTSD and depression during this time.  However, 
his medical care during this time was primarily for non-
service-connected ailments, some of them major in nature, 
such as removal of a kidney in 1992 due to to cancer.  The 
medical evidence from this period shows most of the veteran's 
industrial impairment was from non-service-connected causes, 
and such may not be considered in support of the claim for a 
higher rating for service-connected PTSD.  38 C.F.R. § 4.14.  
After review of all the medical evidence, as well as other 
evidence including testimony by the veteran and his 
girlfriend at two RO hearings, the Board finds that PTSD was 
productive of no more than severe (70 percent) social and 
industrial impairment for the period from November 21, 1990 
to August 7, 1993, and thus a higher rating for this period 
of time is not warranted.  38 C.F.R. § 4.132, Code 9411 
(1996).  The preponderance of the evidence is against this 
aspect of the claim, and thus the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).   

The other relevant period of time, for rating purposes, is 
August 8, 1993 to the present.  As to this period, the RO has 
continued the 70 percent rating for PTSD, but has also 
assigned a TDIU rating (and declared it to be permanent).  
Medical records during this period continue to show major 
impairment from non-service-connected ailments (postoperative 
kidney cancer, a lung condition, etc.), yet the veteran has 
also received more frequent treatment, including 
hospitalizations, for his service-connected PTSD.  He has 
been not worked during this period, and the assignment of the 
TDIU rating by the RO indicates its belief that service-
connected PTSD alone is preventing him from working (his only 
other service-connected disability is a noncompensable knee 
condition).  Although there is serious non-service-connected 
impairment, with consideration of the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds that during this 
period of time the service-connected PTSD has made the 
veteran demonstrably unable to obtain or retain employment, 
which satisfies one of the alternative tests for a 100 
percent rating under the old rating criteria.  38 C.F.R. 
§ 4.132, Code 9411 (1996).  Moreover, under former 38 C.F.R. 
§ 4.16(c) (1996), when the only compensable service-connected 
disability is a mental disorder assigned a 70 percent rating, 
and such mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder is to be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  For these reasons, a 
100 percent schedular rating for PTSD is warranted for the 
period of August 8, 1993 to the present.



ORDER

A rating higher than 70 percent for PTSD, for the period from 
November 21, 1990 to August 7, 1993, is denied.  A 100 
percent schedular rating for PTSD, for the period from August 
8, 1993 to the present, is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

